Name: Council Regulation (EEC) No 3732/90 of 13 December 1990 establishing Community statistical surveillance for certain agricultural products originating in Cyprus, Yugoslavia, Egypt, Jordan, Israel, Tunisia, Syria, Malta and Morocco which are subject to reference quantities (1991)
 Type: Regulation
 Subject Matter: regions and regional policy;  cooperation policy;  economic analysis
 Date Published: nan

 No L 363 / 18 Official Journal of the European Communities 27 . 12 . 90 COUNCIL REGULATION (EEC) No 3732 /90 of 13 December 1990 establishing Community statistical surveillance for certain agricultural products originating in Cyprus , Yugoslavia, Egypt, Jordan, Israel , Tunisia , Syria, Malta and Morocco which are subject to reference quantities ( 1991 ) Whereas imports of the products in question are charged against the reference quantities at Community level within pre-established timetables , as and .when the products are entered with the customs authorities for free circulation; whereas, therefore, it is appropriate to establish reference quantities for those products listed in the Annex , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 451 / 89 of 20 February 1989 concerning the procedure to be applied to certain agricultural products originating in various Mediterranean third countries (*), and in particular Article 3 (2 ) thereof, Having regard to the proposal from the Commission , Whereas the Additional Protocols to the Cooperation Agreements between the European Economic Community and Cyprus ( 2 ), Yugoslavia ( 3 ), Egypt ( 4 ), Jordan ( 5 ), Israel ( 6 ), Tunisia ( 7 ), Syria ( 8 ), Malta ( 9 ) and Morocco ( 10 ) have been concluded; whereas these Protocols provided for the progressive reduction, subject to reference quantities laid down within a set timetable , of the customs duties applicable to certain agricultural products originating in those countries and covered by the respective Agreements ; Whereas , under the respective Agreements , when the rate of customs duty applied to imports into the Community of Ten of an agricultural product subject to a reference quantity is lower than that applying in respect of Spain , Portugal or both of these Member States , the process of dismantling begins once duty on imports of that product from Spain and Portugal falls below that applied to imports of the product in question from the other countries ; whereas , for this reason , the Annex to this Regulation lists only products in respect of which tariff dismantling begins or continues in 1991 ; Whereas , in order to enable the competent authorities within the Commission to establish an annual trade balance sheet for each of the agricultural products concerned and, if necessary, to put into application the arrangement provided for in Article 3 ( 1 ) of Regulation (EEC) No 451 / 89 of the products are subject to a statistical surveillance ; Article 1 1 . Imports into the Community in 1991 of certain agricultural products originating in Cyprus , Yugoslavia , Egypt , Jordan, Israel , Tunisia , Syria , Malta and Morocco shall be subject to reference quantities within the established timetables and to a statistical surveillance . The description of the products referred to in the first subparagraph , their serial numbers , their CN codes , Taric codes and the quantities and timetable applying to the reference quantities are given in the table in the Annex . 2 . Amounts shall be charged by Member States against the reference quantities as and when products are entered with customs authorities for free circulation , accompanied by a movement certificate conforming to the rules laid down in the Protocol concerning the definition of the concept of originating products annexed to each cooperation Agreement between the European Economic Community, on one hand , and the countries referred to in the first subparagraph of paragraph 1 , on the other . Where the movement certificate lis produced at a later date , the amount shall be charged against the corresponding reference quantity at the date of acceptance of the declaration of release for free circulation . The extent to which the reference quantities are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined in the first subparagraph , as communicated to the Statistical Office of the European Communities pursuant to Regulation (EEC) No 2658 / 87 ( ») and (EEC) No 1736 /75 ( 12 ). ( ») OJ No L 52 , 24 . 2 . 1989, p. 7 . ( 2 ) OJ No L 393 , 31 . 12 . 1987 , p. 2 . ( 3 ) OJ No L 389 , 31 . 12 . 1987 , p. 73 . ( 4 ) OJ No L 297, 21 . 10 . 1987 , p. 11 . (*) OJ NoyL 297, 21 . 10 . 1987 , p. 19 . ( «) OJ No L 327 , 30 . 11 . 1988 , p. 36 . O OJ No L 297, 21 . 10 . 1987 , p. 36 . ( 8 ) OJ No L 327 , 30 . 11 . 1988 , p. 58 . H OJ No L 81 , 23 . 3 . 1989 , p. 1 . ( 10 ) OJ No L 224 , 13 . 8 . 1988 , p. 18 . Article 2 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . ( ») OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 12 ) OJ No L 183 , 14 . 7 . 1975 , p. 3 . 27 . 12 . 90 Official Journal of the European Communities No L 363 / 19 Article 3 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1990 . For the Council The President P. ROMITA / No L 363 /20 Official Journal of the European Communities 27 . 12 . 90 ANNEX Serial No CN code TARIC code Description (a ) Timetable Origin Reference quantity ( in tonnes ) (1 (2 (3 4) 5 (6 (7 L 1.-31 . 3ex 0701 90 51 0701 90 51 ex 0701 90 59 ex 0703 20 00 1 . 1.-15 . 5 16 . 5.-31 . 5 Tunisia Malta Egypt 2 600 3 000 1 600 0701 90 51 * 10 0701 90 51*20 0701 90 59*10 0703 20 00*10 0703 20 00*20 0703 20 00 * 30 0707 00 11*12 1 . 2.-31 . 5 1 . 1.-28 . 2 Egypt 1 . 1.-28 . 2 Jordan 1 . 1.-28 . 2 Malta 1 . 10.-31 . 12 Egypt 1 . 10.-31 . 10 Cyprus 15 . 1.-30. 4 Israel 100 100 50 100 100 1 200 18.0010 18.0015 18.0030 18.0040 18.0050 18.0060 18.0070 18.0090 18.0090 18.0100 18.0120 18.0130 New potatoes : New potatoes Garlic Cucumbers of a length not exceeding 15 cm Artichokes Aubergines (egg plants ) Sweet peppers Onions , dried Garlic, dried Peas , for sowing Avocados Fresh table grapes 0709 30 00*20 0798 30 00*30 ex 0707 00 11 0709 10 00 ex 0709 30 00 0709 60 10 0712 20 00 ex 0712 90 90 0713 10 11 0713 10 19 0804 40 10 0804 40 90 ex 0806 10 15 1 . 1.-31.12 1 . 1.-31 . 12 1 . 1.-31.120712 90 90*20 Morocco Syria Egypt Morocco Israel Israel 1 000 700 1 000 400 31 000 1 900 1 . 1.-31.12 1 . 1.-31.12 1 . 2.-30. 60806 10 15*50 0806 10 15*60 0806 10 15*70 0806 10 15*80 0806 10 15*91 0807 10 90*13 080710 90*33 Melons of a weight not exceeding 600 grams Kiwifruit (Actinidia Chinensis Planch.) . 1.-31 . 3 . 1.-31 . 3 . 1.-30 . 4 . 1.-30 . 4 . 1.-30. 4 ex 0807 10 90 0810 9010 ex 2001 10 00 Egypt Jordan Israel Cyprus Morocco Yugoslavia 100 100 200 200 200 3 0002001 10 00*11 2001 10 00*19 2004 90 30*10 Cucumbers , preserved by vinegar Sauerkraut Apricots 18.0140 18.0150 18.0170 18.0180 18.0200 18.0220 18.0230 18.0240 18.0245 ex 2004 90 30 ex 2005 30 00 2008 50 61 2008 50 69 ex 2008 30 91 Pulpe of citrus fruit . 1.-31.12 . 1.-31.12 . 1.-31.12 . 1.-31.12 . 1.-31.12 . 1.-31.12 . 1.-31.12 2008 30 91 * 12 2008 30 91*91 2008 50 99*10 2008 70 99*10 Yugoslavia Morocco Israel Morocco Israel Morocco 150 6 300 2 900 6 000 28 700 800 ex 2008 50 99 ex 2008 70 99 2009 20 11 2009 20 19 2009 20 99 2009 20 99 Apricots and peaches in halves (including nectarine halves) Grapefruit juice Grapefruit juice ( a ) Notwithstanding the rules for the interpretation of the combined nomenclature , the wording for the designation of the products is to be considered as having no more than an indicative value , the preferential scheme being determined , within the context of this Annex , by the application of the CN code . Where ex CN code positions are indicated , the preferential scheme is to be determined bv application of the CN code and corresponding description taken together .